                                                           Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 1 of 23




                                                        THIERMAN BUCK LLP
                                                    1   MARK R. THIERMAN, SB# 72913
                                                        JOSHUA D. BUCK, SB# 258325
                                                    2   LEAH L. JONES, SB# 276448
                                                        JOSHUA R. HENDRICKSON, SB# 282180
                                                    3   7287 Lakeside Drive
                                                    4   Reno, NV 89511
                                                        Tel: 775.284.1500
                                                    5   Fax: 775.703.5027
                                                        mark@thiermanbuck.com
                                                    6   josh@thiermanbuck.com
                                                        leah@thiermanbuck.com
                                                    7   joshh@thiermanbuck.com

                                                    8   ATTORNEYS FOR PLAINTIFFS
                                                    9
                                                                                     UNITED STATES DISTRICT COURT
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                   12
              THIERMAN BUCK LLP




                                                        TOMERY DARLING and ANA JARA, on                 Case No.
                 7287 Lakeside Drive




                                                        behalf of themselves and all other similarly
                   Reno, NV 89511




                                                   13                                                   COLLECTIVE AND CLASS ACTION
                                                        situated individuals,
                                                                                                        COMPLAINT
                                                   14
                                                                       Plaintiffs,                      1) Failure to Pay Overtime in Violation of 29
                                                   15                                                       U.S.C. § 207;
                                                               vs.                                      2) Failure to Pay Minimum Wages in
                                                   16                                                       Violation of the California Labor Code;
                                                        DIGNITY HEALTH; DIGNITY                         3) Failure to Pay Overtime Wages in
                                                   17                                                       Violation of the California Labor Code;
                                                        COMMUNITY CARE; and DOES 1                      4) Meal and Rest Period Violations under the
                                                   18   through 50, inclusive,                              California Labor Code;
                                                                                                        5) Failure to Provide Accurate Wage
                                                   19                                                       Statements in Violation of the California
                                                                       Defendant(s).
                                                                                                            Labor Code;
                                                   20                                                   6) Failure to Timely Pay All Wages Due and
                                                                                                            Owing in Violation of the California Labor
                                                   21                                                       Code;
                                                                                                        7) Unfair Business Practices;
                                                   22                                                   8) Failure to Pay Wages for All Hours
                                                                                                            Worked Under Nevada Law;
                                                   23                                                   9) Failure to Pay Overtime Wages for All
                                                                                                            Hours Worked Under Nevada Law;
                                                   24                                                   10) Failure to Pay Wages For Interrupted Meal
                                                                                                            Breaks Under Nevada Law; and
                                                   25                                                   11) Failure to Timely Pay All Wages Due and
                                                                                                            Owing Under Nevada Law.
                                                   26
                                                                                                        JURY TRIAL DEMANDED
                                                   27
                                                   28

                                                                                                       -1-
                                                                                     COLLECTIVE AND CLASS ACTION COMPLAINT
                                                            Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 2 of 23




                                                    1            Plaintiffs TOMERY DARLING and ANA JARA (collectively, “Plaintiffs”), on behalf of
                                                    2   themselves and all other similarly situated and typical persons, allege the following:
                                                    3            All allegations in this Complaint are based upon information and belief except for those
                                                    4   allegations that pertain to the Plaintiffs named herein and their counsel. Each allegation in this
                                                    5   Complaint either has evidentiary support or is likely to have evidentiary support after a reasonable
                                                    6   opportunity for further investigation and discovery.
                                                    7                                    JURISDICTION AND VENUE
                                                    8            1.     This Court has original jurisdiction over the federal claims alleged herein pursuant
                                                    9   to the Fair Labor Standards Act (“FLSA”) 29 U.S.C. § 216(b) which states: “An action to recover
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   the liability prescribed in either of the preceding sentences may be maintained against any
                                                   11   employer (including a public agency) in any Federal or State court of competent jurisdiction by
          (775) 284-1500 Fax (775) 703-5027




                                                   12   any one or more employees for and in behalf of himself or themselves and other employees
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   similarly situated.” Plaintiffs have filed with this court consents to join this action.
                                                   14            2.     This Court has supplemental jurisdiction over the state law claims alleged herein
                                                   15   pursuant to 28 U.S.C. § 1367 because the state law claims alleged herein all arise out of the same
                                                   16   transaction and occurrence, i.e. the failure to properly pay all wages due—and there is no conflict
                                                   17   between the procedures applicable to the FLSA and State law claims. Integrity Staffing Solutions,
                                                   18   Inc., 2013 U.S. App. LEXIS 7397 (9th Cir. Nev. Apr. 12, 2013) (“In sum, we agree with the other
                                                   19   circuits to consider the issue that the fact that Rule 23 class actions use an opt-out mechanism
                                                   20   while FLSA collective actions use an Opt-in mechanism does not create a conflict warranting
                                                   21   dismissal of the state law claims.”)
                                                   22            3.     Venue is proper in this Court because one or more of the Defendants named herein
                                                   23   maintains a principal place of business at 185 Berry Street, Suite 300, San Francisco, California,
                                                   24   94107.
                                                   25                                                PARTIES
                                                   26            4.     Plaintiff TOMERY DARLING is natural person who has been employed by
                                                   27   Defendants as a non-exempt hourly paid employee in Sacramento, California, during the
                                                   28   relevant time period.

                                                                                                         -2-
                                                                                   COLLECTIVE AND CLASS ACTION COMPLAINT
                                                           Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 3 of 23




                                                    1         5.      Plaintiff ANA JARA is natural person who has been employed by Defendants as
                                                    2   a non-exempt hourly paid employee in Las Vegas, Nevada, during the relevant time period.
                                                    3         6.      Defendant DIGNITY HEALTH (“Dignity Health”) is a domestic non-profit
                                                    4   corporation with a principal place of business at 185 Berry Street, Suite 300, San Francisco,
                                                    5   California, 94107. Defendant DIGNITY COMMUNITY CARE (“Dignity Community Care”)
                                                    6   is a foreign non-profit corporation with a principal place of business at 185 Berry Street, Suite
                                                    7   300, San Francisco, California, 94107. Collectively, DIGNITY HEALTH and DIGNITY
                                                    8   COMMUITY CARE are referred to as Defendants.
                                                    9         7.      The identity of DOES 1-50 is unknown at this time, and this Complaint will be
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   amended at such time when the identities are known to Plaintiffs. Plaintiffs are informed and
                                                   11   believe that each of the Defendants sued herein as DOE is responsible in some manner for the
          (775) 284-1500 Fax (775) 703-5027




                                                   12   acts, omissions, or representations alleged herein and any reference to “Defendant,”
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   “Defendants,” herein shall mean “Defendants and each of them.”
                                                   14                                   FACTUAL ALLEGATIONS
                                                   15         8.      Dignity Health is a health care organization that employs over 60,000 individuals
                                                   16   nationwide. According to its website, “Dignity Health is made up of more than 60,000 caregivers
                                                   17   and staff who deliver excellent care to diverse communities in 21 states. Headquartered in San
                                                   18   Francisco, Dignity Health is the fifth largest health system in the nation and the largest hospital
                                                   19   provider in California.” See https://www.dignityhealth.org/about-us (last visited Apr. 6, 2020).
                                                   20         9.      Plaintiffs are two of Dignity Health’s 60,000 employees.
                                                   21         10.     Plaintiff Darling was employed by Dignity Health as an hourly paid non-exempt
                                                   22   Nursing employee from on or about May 2012 to on or about December 2016. Plaintiff Darling
                                                   23   earned approximately $61 per hour at the time of her separation of employment with Dignity
                                                   24   Health.
                                                   25         11.     Plaintiff Jara was employed by Defendants an hourly paid non-exempt employee
                                                   26   with a job title of Medical Assistant in Las Vegas, Nevada, from on or about November 2015 to
                                                   27   on or about December 3, 2019. Plaintiff earned approximately $17.59 per hour at the time of
                                                   28   her separation of employment with Defendants.

                                                                                                       -3-
                                                                                 COLLECTIVE AND CLASS ACTION COMPLAINT
                                                           Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 4 of 23




                                                    1     Defendants Systematically Fail To Compensate Patient Care Employees For All The
                                                    2                                         Hours That They Work
                                                    3          12.     Defendants have systematically failed to compensate Plaintiffs and all other
                                                    4   similarly situated employees for all their work performed, both overtime and non-overtime hours.
                                                    5   Defendants’ facilities are systematically understaffed so that Plaintiffs and all other similarly
                                                    6   situated employees are left to input patient information “off-the-clock” into the electronic medical
                                                    7   record (EMR) keeping software used by Defendants, either before the start of their shift, during
                                                    8   their meal breaks, or after their shift.
                                                    9          13.     Plaintiffs and all other similarly situated employees would record and document
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   any and all patient care notes into the EMR. The EMR used by Defendants automatically
                                                   11   records the times in which Plaintiffs and all other similarly situated employees enter data into
          (775) 284-1500 Fax (775) 703-5027




                                                   12   the system, thereby leaving a “time stamp” to indicate when employees were using the system.
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13          14.     Defendants required Plaintiffs and all others similarly situated to make entries into
                                                   14   the EMR while at the employer’s place of employment. It is an integral, indispensable and
                                                   15   legally necessary to the performance of Plaintiffs’ job of providing patient care that they make
                                                   16   these entries of patient care notes into the EMR, which was also an essential part of the medical
                                                   17   billing process as well.
                                                   18          15.     Defendants and Defendants’ agents were aware that Plaintiffs and all other
                                                   19   similarly situated employees were working without compensation because employees were
                                                   20   physically present at Defendants’ facility and the EMR recorded the time when Plaintiffs and
                                                   21   similarly situated employees made entries.        Defendants’ agents would routinely observe
                                                   22   Plaintiffs and all others similarly situated making these patient chart EMR entries “off-the-
                                                   23   clock” such as during lunch breaks and before and after each shift. Upon information and belief,
                                                   24   Defendants were repeatedly informed, and it was generally common knowledge, the patient care
                                                   25   employees would routinely enter patient care data (also known as “charting”) during times that
                                                   26   the hourly paid patient care employees were not being compensated for.
                                                   27          16.     Defendants also required all hourly paid employees to clock in and out using an
                                                   28   electronic timekeeping system for pay purposes. When comparing the difference between the

                                                                                                        -4-
                                                                                   COLLECTIVE AND CLASS ACTION COMPLAINT
                                                            Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 5 of 23




                                                    1   time entries from the EMR to the time entries in the electronic timekeeping system, Plaintiffs
                                                    2   and all other similarly situated employees worked a significant amount of time “off-the-clock”.
                                                    3          17.     Despite knowing that Plaintiffs and other similarly situated individuals were
                                                    4   performing work off-the-clock and without compensation, Defendants failed to prevent the
                                                    5   performance of such work. Defendants suffered and permitted Plaintiffs to continue doing
                                                    6   uncompensated work that they were engaged to perform.
                                                    7          18.     In addition to suffering and permitting Plaintiffs and all other similarly situated
                                                    8   employees to perform work without compensation, the EMR data shows, or will show, that
                                                    9   Defendants also violated California and Nevada state meal and rest break law by not providing a
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   meal period and rest periods within the requisite number of hours after the start of a shift; failing
                                                   11   to provide a second meal period and/or rest period within the time proscribed by law, and by not
          (775) 284-1500 Fax (775) 703-5027




                                                   12   permitting a full 30-minute uninterrupted meal period.
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13        COLLECTIVE, CLASS, AND REPRESENTATIVE ACTION ALLEGATIONS
                                                   14           19.    Plaintiffs reallege and incorporate by this reference all the paragraphs above in
                                                   15   this Complaint as though fully set forth herein.
                                                   16           20.    Plaintiffs bring this action on behalf of themselves and all other similarly situated
                                                   17   and typical employees as both a collective action under the FLSA and a class action under
                                                   18   applicable state laws.
                                                   19                                            The FLSA Class
                                                   20           21.    Plaintiffs bring this action on behalf of themselves and the following FLSA Class
                                                   21   (hereinafter referred to as “FLSA Class Members”):
                                                   22                            All nonexempt hourly paid employees employed by
                                                   23                            Defendants within the United States who worked off the
                                                                                 clock as demonstrated by the comparison between the EMR
                                                   24                            system and electronic timekeeping system at any time during
                                                                                 the relevant time period alleged herein.
                                                   25
                                                               22.     With regard to the conditional certification mechanism under the FLSA, Plaintiffs
                                                   26
                                                        are similarly situated to those they seek to represent for the following reasons, among others:
                                                   27
                                                   28

                                                                                                        -5-
                                                                                    COLLECTIVE AND CLASS ACTION COMPLAINT
                                                           Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 6 of 23




                                                    1                A.        Defendants employed Plaintiffs as hourly-paid employees who did not
                                                    2         receive their full wages for all the hours that they worked, and, where applicable, their
                                                    3         overtime premium pay at one and one-half times the regular rate of pay for all hours
                                                    4         worked over forty (40) hours in a workweek.
                                                    5                B.        Plaintiffs’ situation is similar to those they seek to represent because
                                                    6         Defendants failed to pay Plaintiffs and all other FLSA Class Members for all time they
                                                    7         were required to work, but with the knowledge, acquiescence and/or approval (tacit as
                                                    8         well as expressed) of Defendants’ managers and agents.
                                                    9                C.        Common questions exist as to whether Plaintiffs and all other FLSA Class
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10         Members worked off the clock and without compensation.
                                                   11                D.        Upon information and belief, Defendants employ, and have employed, in
          (775) 284-1500 Fax (775) 703-5027




                                                   12         excess of 50,000 FLSA Class Members within the applicable statute of limitations.
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                E.        Plaintiffs have signed or will sign a Consent to Sue form to be filed in the
                                                   14         court shortly.
                                                   15                                       The State Law Classes
                                                   16         23.    Plaintiffs bring this action on behalf of themselves and the following California
                                                   17   Class (hereinafter referred to as “California Class Members”):
                                                   18                          All nonexempt hourly paid employees employed by
                                                   19                          Defendants in California who worked off the clock as
                                                                               demonstrated by the comparison between the EMR system
                                                   20                          and electronic timekeeping system at any time during the
                                                                               relevant time period alleged herein.
                                                   21
                                                                     A.        The California Class may be further subdivided into the following
                                                   22
                                                              subclasses of similarly-situated and typical individuals based upon the divergent statute
                                                   23
                                                              of limitations period for various claims asserted herein (collectively “the Subclasses” or
                                                   24
                                                              “Subclass Members”):
                                                   25
                                                   26                          California Meal Break Subclass: All California Class
                                                                               Members who worked off who worked off the clock during
                                                   27                          a meal break as demonstrated by the comparison between the
                                                   28

                                                                                                       -6-
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                                           Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 7 of 23




                                                                             EMR system and electronic timekeeping system at any time
                                                    1                        during the relevant time period alleged herein.
                                                    2
                                                                             Itemized Wage Statement Subclass: All California Class
                                                    3                        Members who were employed at any time during the
                                                                             relevant time period alleged herein.
                                                    4
                                                    5                        California Waiting Time Penalties Subclass: All
                                                                             California Class Members who are former employees and
                                                    6                        who were employed at any time during the relevant time
                                                                             period alleged herein.
                                                    7
                                                              24.    Plaintiffs bring this action on behalf of themselves and the following Nevada
                                                    8
                                                        Class (hereinafter referred to as “Nevada Class Members”):
                                                    9
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10                        All nonexempt hourly paid employees employed by
                                                                             Defendants in Nevada who worked off the clock as
                                                   11                        demonstrated by the comparison between the EMR system
          (775) 284-1500 Fax (775) 703-5027




                                                   12                        and electronic timekeeping system at any time during the
              THIERMAN BUCK LLP




                                                                             relevant time period alleged herein.
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13
                                                                     A.      The Nevada Class may be further subdivided into the following
                                                   14
                                                              subclasses of similarly-situated and typical individuals based upon the divergent statute
                                                   15
                                                              of limitations period for various claims asserted herein (collectively “the Subclasses” or
                                                   16
                                                              “Subclass Members”):
                                                   17
                                                                             Nevada Meal Break Subclass: All Nevada Class Members
                                                   18                        who worked off the clock during a meal break as
                                                   19                        demonstrated by the comparison between the EMR system
                                                                             and electronic timekeeping system at any time during the
                                                   20                        relevant time period alleged herein.
                                                   21                        Nevada Waiting Time Penalties Subclass: All Nevada
                                                   22                        Class Members who are former employees and who were
                                                                             employed at any time during the relevant time period alleged
                                                   23                        herein.
                                                   24         25.    Class treatment is appropriate in this case for the following reasons:

                                                   25                A.      The Classes Are Sufficiently Numerous: Upon information and belief,

                                                   26         Defendants employ, and have employed, in excess of 10,000 California and Nevada Class

                                                   27         Members within the applicable statute of limitations. Because Defendants are legally

                                                   28

                                                                                                     -7-
                                                                                COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 8 of 23




                                                    1     obligated to keep accurate payroll records, Plaintiffs allege that Defendants’ records will
                                                    2     establish the members of the Classes as well as their numerosity.
                                                    3             B.      Common Questions of Law and Fact Exist: Common questions of law and
                                                    4     fact exist and predominate as to Plaintiffs and members of the Classes, including, without
                                                    5     limitation:
                                                    6             1)      Whether Defendants failed to compensate Plaintiffs and members of the
                                                    7                     Classes for all the hours that they worked;
                                                    8             2)      Whether Defendants’ policy of not including the hours worked off the
                                                    9                     clock in a pay period on the pay stub violates the itemized wage statement
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10                     provisions of the California Labor Code and the Orders of the California
                                                   11                     Industrial Wage Commission; and
          (775) 284-1500 Fax (775) 703-5027




                                                   12             3)      Whether Defendants willfully failed to pay members of the Classes all
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                     wages due and owing at the time of termination.
                                                   14             C.      Plaintiffs’ Claims are Typical to Those of Fellow Members of the Classes:
                                                   15     Plaintiffs’ claims are typical to those of the class they seek to represent. Plaintiffs performed
                                                   16     work off the clock without compensation; Defendants forced, suffered and/or permitted
                                                   17     Plaintiffs to work through their meal and/or rest breaks; Defendants did not give Plaintiffs
                                                   18     and Class Members accurate wage statements to reflect all their hours worked, rate of pay,
                                                   19     and overtime compensation; and Defendants have not timely remitted all wages due and
                                                   20     owing to Class Members who are former employees upon their termination.
                                                   21             D.      Plaintiffs Are Adequate Representatives of the Class: Plaintiffs will fairly
                                                   22     and adequately represent the interests of Class Members because Plaintiffs are members
                                                   23     of the Classes (Plaintiff Darling is a member of the California Class and Subclasses and
                                                   24     Plaintiff Jara is a member of the Nevada Class and Subclasses), they have common issues
                                                   25     of law and fact with all members of the Classes, and their claims are typical to other Class
                                                   26     Members.
                                                   27             E.      A Class Action is Superior/Common Claims Predominate: A class action
                                                   28     is superior to other available means for the fair and efficient adjudication of this

                                                                                                    -8-
                                                                             COLLECTIVE AND CLASS ACTION COMPLAINT
                                                            Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 9 of 23




                                                    1          controversy, since individual joinder of all members of the Classes is impractical. Class
                                                    2          action treatment will permit a large number of similarly situated persons to prosecute their
                                                    3          common claims in a single forum simultaneously, efficiently, and without unnecessary
                                                    4          duplication of effort and expense. Furthermore, the expenses and burden of individualized
                                                    5          litigation would make it difficult or impossible for individual members of the Classes to
                                                    6          redress the wrongs done to them, while an important public interest will be served by
                                                    7          addressing the matter as a class action. Individualized litigation would also present the
                                                    8          potential for inconsistent or contradictory judgments.
                                                    9                                     FIRST CAUSE OF ACTION
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10            Failure to Pay Overtime Wages in Violation of the FLSA, 29 U.S.C. § 207
                                                   11           (On Behalf of Plaintiffs and all members of the FLSA Class Against Defendants)
          (775) 284-1500 Fax (775) 703-5027




                                                   12          26.     Plaintiffs reallege and incorporate by reference all the paragraphs above in the
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   Complaint as though fully set forth herein.
                                                   14          27.     29 U.S.C. Section 207(a)(1) provides as follows: “Except as otherwise provided
                                                   15   in the section, no employer shall employ any of his employees who in any workweek is engaged
                                                   16   in commerce or in the production of goods for commerce, or is employed in an enterprise engaged
                                                   17   in commerce or in the production of goods for commerce, for a workweek longer than forty hours
                                                   18   unless such employee receives compensation for his employment in excess of the hours above
                                                   19   specified at a rate not less than one and one-half times the regular rate at which he is employed.”
                                                   20          28.     By failing to compensate Plaintiffs and FLSA Class Members for all the time they
                                                   21   were suffered and/or permitted to work as described above, Defendants have failed to pay
                                                   22   Plaintiffs and FLSA Class Members overtime for all hours worked in excess of forty (40) hours
                                                   23   in a week in violation of 29 U.S.C. Section 207(a)(1).
                                                   24          29.     Wherefore, Plaintiffs demand for themselves and for all others similarly situated,
                                                   25   that Defendant pay Plaintiffs and FLSA Class Members one and one-half times their regular hourly
                                                   26   rate of pay for all hours worked in excess of forty (40) hours a week during the relevant time period
                                                   27   together with liquidated damages, attorneys’ fees, costs, and interest as provided by law.
                                                   28

                                                                                                         -9-
                                                                                   COLLECTIVE AND CLASS ACTION COMPLAINT
                                                          Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 10 of 23




                                                    1                                  SECOND CAUSE OF ACTION
                                                    2         Failure to Pay Minimum Wages for All Hours Worked Under California Law
                                                    3             (On Behalf of Plaintiff Darling and the California Class Against Defendants)
                                                    4         30.      Plaintiffs reallege and incorporate by this reference all the paragraphs above in
                                                    5   this Complaint as though fully set forth herein.
                                                    6         31.      California Labor Code (hereinafter referred to as “Labor Code”) § 1194 provides
                                                    7   that “Notwithstanding any agreement to work for a lesser wage, any employee receiving less than
                                                    8   the legal minimum wage or the legal overtime compensation applicable to the employee is entitled
                                                    9   to recover in a civil action the unpaid balance of the full amount of this minimum wage or overtime
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   compensation, including interest thereon, reasonable attorney’s fees, and costs of suit.”
                                                   11         32.      Labor Code § 1197 empowers the Industrial Welfare Commission to fix the
          (775) 284-1500 Fax (775) 703-5027




                                                   12   minimum wage and states that “the payment of a less wage than the minimum so fixed is
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   unlawful.” Section 4 of applicable Wage Order No. 9 requires Defendant to pay its employees
                                                   14   minimum wages for all hours worked.
                                                   15         33.      Because Defendants failed to compensate Plaintiff Darling and California Class
                                                   16   Members for their hours worked off the clock as set forth above, Defendants failed to pay
                                                   17   Plaintiff Darling and California Class Members the required minimum wage rate for each hour
                                                   18   worked.
                                                   19         34.      Labor Code § 1194.2(a) provides that, in an action to recover wages because of
                                                   20   the payment of a wage less than the minimum wage fixed by the IWC Wage Orders, an
                                                   21   employee is entitled to recover liquidated damages in an amount equal to the wages unlawfully
                                                   22   unpaid and interest thereon.
                                                   23         35.      Plaintiff Darling and California Class Members should have received their regular
                                                   24   rate of pay, or the minimum wage, whichever is higher, in a sum according to proof for the hours
                                                   25   worked, but not compensated, during the Class Period. Defendants therefore owe Plaintiff
                                                   26   Darling and California Class Members regular rate wages or minimum wages, whichever are
                                                   27   higher, as well as liquidated damages in an equal amount to the wages owed, and has failed and
                                                   28

                                                                                                       - 10 -
                                                                                 COLLECTIVE AND CLASS ACTION COMPLAINT
                                                          Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 11 of 23




                                                    1   refused, and continues to fail and refuse, to pay Plaintiff Darling and California Class Members
                                                    2   the amounts owed.
                                                    3          36.     As a direct and proximate result of Defendants’ unlawful conduct, as set forth
                                                    4   herein, the Plaintiff Darling and California Class Members have sustained damages and been
                                                    5   deprived of minimum wages and regular wages that are owed in amounts to be proven at trial,
                                                    6   and are entitled to recovery of such amounts, plus interest, liquidated damages, and attorneys’
                                                    7   fees and costs pursuant to Labor Code §§ 218.5, 1194, and 1194.2, for the three years prior to
                                                    8   the filing of this complaint to the date of judgment after trial.
                                                    9          37.     Because Defendants’ conduct described immediately above is an act of unfair
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   competition and a business practice in violation of California Business & Professions Code §
                                                   11   17200, Plaintiff Darling and California Class Members are entitled to recover the amounts
          (775) 284-1500 Fax (775) 703-5027




                                                   12   previously specified for four years prior to the filing of this complaint to the date of judgment
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   after trial.
                                                   14          38.     Defendants are also subject to civil penalties and restitution of wages payable to
                                                   15   Plaintiff Darling and all California Class Members pursuant to Labor Code § 1197.1 as follows:
                                                   16                          (1) For any initial violation that is intentionally committed,
                                                   17                  one hundred dollars ($100) for each underpaid employee for each
                                                                       pay period for which the employee is underpaid. This amount shall
                                                   18                  be in addition to an amount sufficient to recover underpaid wages.
                                                   19
                                                                              (2) For each subsequent violation for the same specific
                                                   20                  offense, two hundred fifty dollars ($250) for each underpaid
                                                                       employee for each pay period for which the employee is underpaid
                                                   21                  regardless of whether the initial violation is intentionally committed.
                                                                       This amount shall be in addition to an amount sufficient to recover
                                                   22
                                                                       underpaid wages.
                                                   23
                                                                               (3) Wages recovered pursuant to this section shall be paid to
                                                   24                  the affected employee.
                                                   25
                                                   26
                                                   27
                                                   28

                                                                                                        - 11 -
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                                           Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 12 of 23




                                                    1                                    THIRD CAUSE OF ACTION
                                                    2          Failure to Pay Overtime Wages for All Hours Worked Under California Law
                                                    3             (On Behalf of Plaintiff Darling and the California Class Against Defendants)
                                                    4          39.     Plaintiffs reallege and incorporate by this reference all the paragraphs above in
                                                    5   this Complaint as though fully set forth herein.
                                                    6          40.     Labor Code §§ 510 and 1198, and Section 3 of applicable Wage Order No. 9,
                                                    7   mandate that California employers pay overtime compensation at one and one-half times the
                                                    8   regular rate of pay to all non-exempt employees for all hours worked over eight (8) per day or
                                                    9   over forty (40) per week and “any work in excess of 12 hours in one day shall be compensated
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   at the rate of no less than twice the regular rate of pay for an employee. In addition, any work in
                                                   11   excess of eight hours on any seventh day of a workweek shall be compensated at the rate of no
          (775) 284-1500 Fax (775) 703-5027




                                                   12   less than twice the regular rate of pay of an employee.” Section 3(A)(1) of the applicable Wage
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   Order states in relevant part: “Employment beyond eight (8) hours in any workday or more than
                                                   14   six (6) days in any workweek is permissible provided the employee is compensated for such
                                                   15   overtime at not less than: (a) One and one-half (11/2) times the employee’s regular rate of pay
                                                   16   for all hours worked in excess of eight (8) hours up to and including 12 hours in any workday,
                                                   17   and for the first eight (8) hours worked on the seventh (7th) consecutive day of work in a
                                                   18   workweek; and (b) Double the employee’s regular rate of pay for all hours worked in excess of
                                                   19   12 hours in any workday and for all hours worked in excess of eight (8) hours on the seventh
                                                   20   (7th) consecutive day of work in a workweek.”
                                                   21          41.     Labor Code § 1198 states that “The maximum hours of work and the standard
                                                   22   conditions of labor fixed by the commission shall be the maximum hours of work and the
                                                   23   standard conditions of labor for employees. The employment of any employee for longer hours
                                                   24   than those fixed by the order or under conditions of labor prohibited by the order is unlawful.”
                                                   25          42.     Because Defendants failed to compensate Plaintiff Darling and California Class
                                                   26   Members for their hours worked off the clock as set forth above, Defendants failed to pay
                                                   27   Plaintiff Darling and California Class Members overtime compensation when due.
                                                   28

                                                                                                       - 12 -
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                                           Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 13 of 23




                                                    1            43.   Wherefore, Plaintiff Darling demand for herself and for California Class Members
                                                    2   that Defendants pay Plaintiff Darling and California Class Members overtime pay at the
                                                    3   applicable legal rate for all overtime hours worked together with attorneys’ fees, costs, and
                                                    4   interest as provided by law for the three years prior to the filing of this complaint to the date of
                                                    5   judgment after trial.
                                                    6            44.   Because Defendants’ conduct described immediately above is an act of unfair
                                                    7   competition and a business practice in violation of California Business & Professions Code §
                                                    8   17200, Plaintiffs and California Off the Clock Class Members are entitled to recover the amounts
                                                    9   previously specified for four years prior to the filing of this complaint to the date of judgment
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   after trial.
                                                   11                                   FOURTH CAUSE OF ACTION
          (775) 284-1500 Fax (775) 703-5027




                                                   12                       Failure to Provide Meal Breaks Under California Law
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13      (On Behalf of Plaintiff Darling and the California Meal Break Subclass Members Against
                                                   14                                              Defendants)
                                                   15            45.   Plaintiffs reallege and incorporate by this reference all the paragraphs above in
                                                   16   this Complaint as though fully set forth herein.
                                                   17            46.   Section 11 of the applicable Wage Order states, in relevant part: “(A) No employer
                                                   18   shall employ any person for a work period of more than five (5) hours without a meal period of
                                                   19   not less than 30 minutes . . . If an employer fails to provide an employee a meal period in
                                                   20   accordance with the applicable provisions of this order, the employer shall pay the employee one
                                                   21   (1) hour of pay at the employee’s regular rate of compensation for each workday that the meal
                                                   22   period is not provided.”
                                                   23            47.   Labor Code § 226.7 states that: “a) No employer shall require any employee to
                                                   24   work during any meal or rest period mandated by an applicable order of the Industrial Welfare
                                                   25   Commission. (b) If an employer fails to provide an employee a meal period or rest period in
                                                   26   accordance with an applicable order of the Industrial Welfare Commission, the employer shall
                                                   27   pay the employee one additional hour of pay at the employee's regular rate of compensation for
                                                   28

                                                                                                       - 13 -
                                                                                   COLLECTIVE AND CLASS ACTION COMPLAINT
                                                           Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 14 of 23




                                                    1   each work day that the meal or rest period is not provided.” California Labor Code § 229 provides
                                                    2   for a private right of action to enforce the provisions of Labor Code 226.7.
                                                    3            48.      Labor Code § 512 provides in relevant part: “An employer may not employ an
                                                    4   employee for a work period of more than 10 hours per day without providing the employee with
                                                    5   a second meal period of not less than 30 minutes . . .”
                                                    6            49.      As described above and demonstrated by the comparison of the EMR and
                                                    7   electronic timekeeping records, Plaintiff Darling and California Meal Break Subclass Members
                                                    8   routinely worked through meal periods as required by Defendants but were not compensated for
                                                    9   the missed meal period pursuant to 226.7.
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10            50.      Wherefore, Plaintiff Darling demands payment for herself and all California Meal
                                                   11   Break Subclass Members the actual amount of pay for the hours worked during the interrupted
          (775) 284-1500 Fax (775) 703-5027




                                                   12   meal period, at the applicable rate of pay, and one hour pay per day for every missed mandatory
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   meal period, together with attorneys’ fees, costs, penalties, and interest as provided by law for
                                                   14   the three years prior to the filing of this complaint to the date of judgment after trial.
                                                   15            51.      Because Defendants’ conduct described immediately above is an act of unfair
                                                   16   competition and a business practice in violation of California Business & Professions Code §
                                                   17   17200, Plaintiffs and California Off the Clock Class Members are entitled to recover the amounts
                                                   18   previously specified for four years prior to the filing of this complaint to the date of judgment
                                                   19   after trial.
                                                   20                                      FIFTH CAUSE OF ACTION
                                                   21                  Failure to Provide Accurate Wage Statements Under California Law
                                                   22        (On Behalf of Plaintiff Darling and the Wage Statement Subclass Against Defendants)
                                                   23            52.      Plaintiffs reallege and incorporate by this reference all the paragraphs above in
                                                   24   this Complaint as though fully set forth herein.
                                                   25            53.      Defendants knowingly and intentionally failed to provide timely, accurate,
                                                   26   itemized wage statements showing, inter alia, hours worked, to Plaintiff Darling and Wage
                                                   27   Statement Subclass Members in accordance with Labor Code § 226(a) and applicable Wage
                                                   28   Order No. 9. Such failure caused injury to Plaintiff Darling and Wage Statement Subclass

                                                                                                         - 14 -
                                                                                    COLLECTIVE AND CLASS ACTION COMPLAINT
                                                           Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 15 of 23




                                                    1   Members by, among other things, impeding them from knowing the amount of wages to which
                                                    2   they are and were legally entitled.
                                                    3          54.     Plaintiff Darling’s good faith estimate of the number of pay periods in which
                                                    4   Defendants failed to provide accurate itemized wage statements to Plaintiffs and Wage Statement
                                                    5   Subclass Members is each and every pay period during the Class Period.
                                                    6          55.     Plaintiff Darling and the Wage Statement Subclass Members are entitled to and
                                                    7   seek injunctive relief requiring Defendants to comply with Labor Code §§ 226(a) and further
                                                    8   seek the amount provided under Labor Code § 226(e), including the greater of all actual damages
                                                    9   or fifty dollars ($50) for the initial pay period in which a violation occurred and one hundred
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   dollars ($100) per employee for each violation in a subsequent pay period.
                                                   11          56.     Defendants are also subject to civil penalties for Labor Code §§ 226(a) violations
          (775) 284-1500 Fax (775) 703-5027




                                                   12   “in the amount of two hundred and fifty dollars ($250) per employee per violation in an initial
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   citation and one thousand ($1,000) per employee for each violation in a subsequent citation . . .
                                                   14   .” as provided by Labor Code §§ 226.3.
                                                   15          57.     Because Defendants’ conduct described immediately above is an act of unfair
                                                   16   competition and a business practice in violation of California Business & Professions Code
                                                   17   Section 17200, Plaintiff Darling further demands the Defendants be enjoined from continuing to
                                                   18   provide inaccurate pay statements that fail to include the amount of hours worked by each
                                                   19   employee, the hourly rate of pay, and the amount of all overtime hours worked at the
                                                   20   corresponding hourly rate.
                                                   21                                    SIXTH CAUSE OF ACTION
                                                   22             Failure to Timely Pay All Wages Due and Owing Under California Law
                                                   23     (On Behalf of Plaintiff Darling and the California Waiting Time Penalties Subclass Against
                                                   24                                              Defendants)
                                                   25          58.     Plaintiffs reallege and incorporate by this reference all the paragraphs above in
                                                   26   this Complaint as though fully set forth herein.
                                                   27          59.     Labor Code §§ 201 and 202 require an employer to pay its employees all wages
                                                   28   due within the time specified by law. Labor Code § 203 provides that if an employer willfully

                                                                                                       - 15 -
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                                           Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 16 of 23




                                                    1   fails to timely pay such wages, the employer must continue to pay the subject employees’ wages
                                                    2   until the back wages are paid in full or an action is commenced, up to a maximum of thirty (30)
                                                    3   days of wages.
                                                    4            60.     California Class Members who ceased employment with Defendants are entitled
                                                    5   to unpaid compensation for unpaid minimum, regular, and overtime wages, as alleged above, but
                                                    6   to date have not received such compensation. Defendants’ failure to pay such wages and
                                                    7   compensation, as alleged above, was knowing and “willful” within the meaning of Labor Code
                                                    8   § 203.
                                                    9            61.     As a consequence of Defendants’ willful conduct in not paying compensation for
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   all hours worked, Plaintiff Darling and California Class Members whose employment ended
                                                   11   within the last three years from the filing of this complaint are entitled to up to thirty days’ wages
          (775) 284-1500 Fax (775) 703-5027




                                                   12   under Labor Code § 203, together with interest thereon and attorneys’ fees and costs.
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                                   SEVENTH CAUSE OF ACTION
                                                   14                           Unfair Business Practices Under California Law
                                                   15             (On Behalf of Plaintiff Darling and the California Classes Against Defendants)
                                                   16            62.     Plaintiffs reallege and incorporate by this reference all the paragraphs above in
                                                   17   this Complaint as though fully set forth herein.
                                                   18            63.     By the conduct described throughout this Complaint, Defendants have violated
                                                   19   the provisions of the California Labor Code as specified and have engaged in unlawful, deceptive,
                                                   20   and unfair business practices prohibited by California Business & Professions Code § 17200, et
                                                   21   seq. Defendants’ use of such practices resulted in greatly decreased labor costs and constitutes
                                                   22   an unfair business practice, unfair competition, and provides an unfair advantage over
                                                   23   Defendants’ competitors.
                                                   24            64.     The unlawful and unfair business practices complained of herein are ongoing and
                                                   25   present a threat and likelihood of continuing against Defendants’ current employees as well as
                                                   26   other members of the general public. Plaintiff Darling and California Class Members are
                                                   27   therefore entitled to injunctive and other equitable relief against such unlawful practices in order
                                                   28   to prevent future damage and to avoid a multiplicity of lawsuits. Accordingly, Plaintiff Darling

                                                                                                        - 16 -
                                                                                   COLLECTIVE AND CLASS ACTION COMPLAINT
                                                           Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 17 of 23




                                                    1   and the California Class Members request a preliminary and permanent injunction prohibiting
                                                    2   Defendants from the unfair practices complained of herein.
                                                    3          65.     Defendants generated income as a direct result of the above-mentioned unlawful
                                                    4   and unfair business practices. Plaintiff Darling and the California Class Members are therefore
                                                    5   entitled to restitution of any and all monies withheld, acquired, and/or converted by Defendants
                                                    6   by means of the unfair and unlawful practices complained of herein.
                                                    7          66.     As a result, Plaintiff Darling and California Class Members seek restitution of
                                                    8   their unpaid wages, unpaid overtime, meal and rest break pay, itemized wage statement penalties,
                                                    9   and waiting time penalties, in addition to interest, attorneys’ fees, and costs, as necessary and
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   according to proof. Plaintiff Darling seeks the appointment of a receiver, as necessary, to
                                                   11   establish the total monetary relief sought from Defendants.
          (775) 284-1500 Fax (775) 703-5027




                                                   12                                   EIGHTH CAUSE OF ACTION
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                 Failure to Pay Wages for All Hours Worked Under Nevada Law
                                                   14                (On Behalf of Plaintiff Jara and the Nevada Class Against Defendants)
                                                   15          67.     Plaintiffs realleges and incorporates by this reference all the paragraphs above in
                                                   16   this Complaint as though fully set forth herein.
                                                   17          68.     Nevada Revised Statutes (“NRS”) 608.140 provides that an employee has a private
                                                   18   right of action for unpaid wages.
                                                   19          69.     NRS 608.016 entitled, “Payment for each hour of work; trial or break-in period
                                                   20   not excepted” states that: “An employer shall pay to the employee wages for each hour the
                                                   21   employee works. An employer shall not require an employee to work without wages during a trial
                                                   22   or break-in period.”
                                                   23          70.     Nevada Administrative Code (“NAC”) 608.115(1), entitled “Payment for time
                                                   24   worked. (NRS 607.160, 608.016, 608.250)” states: “An employer shall pay an employee for all
                                                   25   time worked by the employee at the direction of the employer, including time worked by the
                                                   26   employee that is outside the scheduled hours of work of the employee.”
                                                   27
                                                   28

                                                                                                       - 17 -
                                                                                  COLLECTIVE AND CLASS ACTION COMPLAINT
                                                           Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 18 of 23




                                                    1            71.     By failing to compensate Plaintiff and Nevada Class Members for all the time
                                                    2   they were suffered and/or permitted to work as described above, Defendant failed to pay Plaintiff
                                                    3   and Nevada Class Members for all hours they worked.
                                                    4            72.     Wherefore, Plaintiff Jara demands for herself and for all members of the Nevada
                                                    5   Class, the payment of all regular rate wages owed for three years immediately preceding the filing
                                                    6   of this complaint until the date of judgement after trial, together with attorneys’ fees, costs, and
                                                    7   interest as provided by law.
                                                    8                                     NINTH CAUSE OF ACTION
                                                    9            Failure to Pay Overtime Wages for All Hours Worked Under Nevada Law
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10                  (On Behalf of Plaintiff Jara and the Nevada Class Against Defendants)
                                                   11            73.     Plaintiffs realleges and incorporates by this reference all the paragraphs above in
          (775) 284-1500 Fax (775) 703-5027




                                                   12   this Complaint as though fully set forth herein.
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13            74.     NRS 608.140 provides that an employee has a private right of action for unpaid
                                                   14   wages.
                                                   15            75.     NRS 608.018(1) provides as follows:
                                                   16                    An employer shall pay 1 1/2 times an employee’s regular wage rate
                                                   17                    whenever an employee who receives compensation for employment
                                                                         at a rate less than 1 1/2 times the minimum rate prescribed pursuant
                                                   18                    to NRS 608.250 works: (a) More than 40 hours in any scheduled
                                                                         week of work; or (b) More than 8 hours in any workday unless by
                                                   19
                                                                         mutual agreement the employee works a scheduled 10 hours per day
                                                   20                    for 4 calendar days within any scheduled week of work.

                                                   21            76.     NRS 608.018(2) provides as follows:

                                                   22                    An employer shall pay 1 1/2 times an employee’s regular wage rate
                                                                         whenever an employee who receives compensation for employment
                                                   23
                                                                         at a rate not less than 1 1/2 times the minimum rate prescribed
                                                   24                    pursuant to NRS 608.250 works more than 40 hours in any
                                                                         scheduled week of work.
                                                   25
                                                                 77.     By failing to compensate Plaintiff and Nevada Class Members for all the overtime
                                                   26
                                                        hours they were suffered and/or permitted to work as described above, Defendant failed to pay
                                                   27
                                                   28

                                                                                                        - 18 -
                                                                                    COLLECTIVE AND CLASS ACTION COMPLAINT
                                                           Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 19 of 23




                                                    1   Plaintiff and Nevada Class Members the overtime premium of 1 ½ times their regular rate of pay
                                                    2   for all hours worked over 8 hours in a workday and/or 40 in a workweek.
                                                    3          78.     Wherefore, Plaintiff Jara demands for herself, and for all members of the Nevada
                                                    4   Class, payment by Defendants at 1 ½ times their regular rate of pay for all overtime pay owed for
                                                    5   three years immediately preceding the filing of this complaint until the date of judgement after
                                                    6   trial, together with attorneys’ fees, costs, and interest as provided by law.
                                                    7                                    TENTH CAUSE OF ACTION
                                                    8             Failure to Pay Wages For Interrupted Meal Breaks Under Nevada Law
                                                    9             (On Behalf of Plaintiff Jara and Nevada Meal Subclass Against Defendants)
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10          79.     Plaintiffs realleges and incorporates by this reference all the paragraphs above in
                                                   11   this Complaint as though fully set forth herein.
          (775) 284-1500 Fax (775) 703-5027




                                                   12          80.     NRS 608.019(1) ”Periods for meals and rest” states: “An employer shall not
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   employ an employee for a continuous period of 8 hours without permitting the employee to
                                                   14   have a meal period of at least one-half hour. No period of less than 30 minutes interrupts a
                                                   15   continuous period of work for the purposes of this subsection.”
                                                   16          81.     As described above and demonstrated by the comparison of the EMR and
                                                   17   electronic timekeeping records, Plaintiff Jara and Nevada Meal Break Subclass Members
                                                   18   routinely worked through meal periods as required by Defendants but were not compensated for
                                                   19   the missed meal period.
                                                   20          82.     NRS 608.140 provides that an employee has a private right of action for unpaid
                                                   21   wages. By failing to compensate Plaintiff and Nevada Class Members for all the time they were
                                                   22   suffered and/or permitted to work as described above, Defendant failed to pay Plaintiff and
                                                   23   Nevada Class Members for all hours they worked.
                                                   24          83.     Wherefore, Plaintiff Jara demands for herself and for all members of the Nevada
                                                   25   Meal Break Class, the payment of all regular rate wages and/or overtime wages, whichever is
                                                   26   applicable, owed for three years immediately preceding the filing of this complaint until the date
                                                   27   of judgement after trial, together with attorneys’ fees, costs, and interest as provided by law.
                                                   28

                                                                                                        - 19 -
                                                                                   COLLECTIVE AND CLASS ACTION COMPLAINT
                                                           Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 20 of 23




                                                    1                                   ELEVENTH CAUSE OF ACTION
                                                    2                  Failure to Timely Pay All Wages Due and Owing Under Nevada Law
                                                    3         (On Behalf of Plaintiff Jara and Nevada Waiting Time Subclass Against Defendants)
                                                    4            84.      Plaintiffs realleges and incorporates by this reference all the paragraphs above in
                                                    5   this Complaint as though fully set forth herein.
                                                    6            85.      NRS 608.140 provides that an employee has a private right of action for unpaid
                                                    7   wages.
                                                    8            86.      NRS 608.020 provides that “[w]henever an employer discharges an employee, the
                                                    9   wages and compensation earned and unpaid at the time of such discharge shall become due and
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   payable immediately.”
                                                   11            87.      NRS 608.040(1)(a-b), in relevant part, imposes a penalty on an employer who fails
          (775) 284-1500 Fax (775) 703-5027




                                                   12   to pay a discharged or quitting employee: “Within 3 days after the wages or compensation of a
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   discharged employee becomes due; or on the day the wages or compensation is due to an
                                                   14   employee who resigns or quits, the wages or compensation of the employee continues at the same
                                                   15   rate from the day the employee resigned, quit, or was discharged until paid for 30-days, whichever
                                                   16   is less.”
                                                   17            88.      NRS 608.050 grants an “employee lien” to each discharged or laid-off employee
                                                   18   for the purpose of collecting the wages or compensation owed to them “in the sum agreed upon
                                                   19   in the contract of employment for each day the employer is in default, until the employee is paid
                                                   20   in full, without rendering any service therefor; but the employee shall cease to draw such wages
                                                   21   or salary 30 days after such default.”
                                                   22            89.      By failing to pay Plaintiff Jara and Nevada Waiting Time Penalty Subclass
                                                   23   Members for all hours worked in violation of Nevada state law, Defendants have failed to timely
                                                   24   remit all wages due and owing to Plaintiff Jara and all members of Waiting Time Penalty
                                                   25   Subclass.
                                                   26            90.      Despite demand, Defendants willfully refuse and continue to refuse to pay Plaintiff
                                                   27   Jara and all members of the Waiting Time Penalty Subclass.
                                                   28

                                                                                                         - 20 -
                                                                                     COLLECTIVE AND CLASS ACTION COMPLAINT
                                                           Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 21 of 23




                                                    1           91.     Wherefore, Plaintiff Jara demands 30 days wages under NRS 608.140 and
                                                    2   608.040, and an additional 30 days wages under NRS 608.140 and 608.050, for all members of
                                                    3   the Nevada Waiting Time Penalty Subclass, together with attorneys’ fees, costs, and interest as
                                                    4   provided by law.
                                                    5                                             JURY DEMAND
                                                    6           Plaintiffs hereby respectfully demand a trial by jury on all issues so triable.
                                                    7                                         PRAYER FOR RELIEF
                                                    8           Wherefore Plaintiffs, individually and on behalf of all Class Members and all others
                                                    9   similarly situated, pray for relief as follows relating to their collective and class action allegations:
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10           1.      For an order conditionally certifying the action under the FLSA and providing
                                                   11                   notice to all FLSA Class Members so they may participate in the lawsuit;
          (775) 284-1500 Fax (775) 703-5027




                                                   12           2.      For an order certifying this action as a class action on behalf of the proposed
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                   Classes and Subclasses;
                                                   14           3.      For an order appointing Plaintiffs as the Representatives of the Classes and
                                                   15                   Subclasses and for an order appointing their counsel as Class Counsel for each;
                                                   16           4.      For damages according to proof for regular rate or minimum rate pay, whichever
                                                   17                   is higher, for all hours worked under both federal and state law;
                                                   18           5.      For damages according to proof for overtime compensation for all overtime hours
                                                   19                   worked under both federal and state law;
                                                   20           6.      For liquidated damages;
                                                   21           7.      For one hour of pay at the regular rate or minimum rate pay, whichever is higher,
                                                   22                   for every missed and/or inadequate meal period under California law;
                                                   23           8.      For waiting time penalties;
                                                   24           9.      For interest as provided by law at the maximum legal rate;
                                                   25           10.     For reasonable attorneys’ fees authorized by statute;
                                                   26           11.     For costs of suit incurred herein;
                                                   27           / / /
                                                   28           / / /

                                                                                                          - 21 -
                                                                                    COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 22 of 23




                                                    1      12.   For pre-judgment and post-judgment interest, as provided by law, and
                                                    2      13.   For such other and further relief as the Court may deem just and proper.
                                                    3
                                                    4      DATED: August 27, 2020                        THIERMAN BUCK LLP
                                                    5
                                                                                                         s/ Joshua D. Buck
                                                    6                                                    Mark R. Thierman
                                                    7                                                    Joshua D. Buck
                                                                                                         Leah L. Jones
                                                    8
                                                    9                                                    Attorneys for Plaintiff
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                   12
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13
                                                   14
                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                                                                - 22 -
                                                                           COLLECTIVE AND CLASS ACTION COMPLAINT
                                                           Case 4:20-cv-06043-YGR Document 1 Filed 08/27/20 Page 23 of 23




                                                    1                                          EXHIBITS
                                                    2
                                                    3   Exhibit A:   Tomery Darling Consent to Sue
                                                    4   Exhibit B:   Ana Jara Consent to Sue
                                                    5
                                                    6
                                                    7
                                                    8
                                                    9
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                   12
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13
                                                   14
                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                                                                 - 23 -
                                                                               COLLECTIVE AND CLASS ACTION COMPLAINT
